262 Md. 61 (1971)
276 A.2d 666
PIERSMA
v.
SEITZ BEALL
v.
DANIELS
[No. 477, September Term, 1970.]
Court of Appeals of Maryland.
Decided May 10, 1971.
The cause was argued before HAMMOND, C.J., and BARNES, McWILLIAMS, FINAN, SINGLEY, SMITH and DIGGES, JJ.
Martin H. Freeman, with whom were Sasscer, Clagett, Powers & Channing on the brief, for Priscilla R. *62 Piersma, appellant. Frank B. Haskell, III, with whom were Mitchell, Clagett & Haskell on the brief, for David R. Beall, other appellant.
Townes L. Dawson for William L. Seitz, appellee and submitted on brief by Russell W. Shipley and Kahler, Shipley & O'Malley for Judith G. Daniels, other appellee.
PER CURIAM:
This Court adopts the opinion of Chief Judge Murphy in Piersma v. Seitz, 10 Md. App. 439, and therefore affirms the judgments appealed from.
Judgments affirmed with costs.